 
INVESTORS’ RIGHTS AGREEMENT
(Series C Preferred Shares)
 
THIS AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT, dated as of November 1,
2009 (this “Agreement”), by and among Winthrop Realty Trust, an unincorporated
association in the form of a business trust organized in Ohio (the “Company”),
Michael Ashner, Peter Braverman, and each of the Investors listed on Schedule I
attached hereto (referred to hereinafter collectively as the “Investors” and
individually as an “Investor”).
 
RECITALS:
 
A.           The Investors are acquiring contemporaneously with the execution
and delivery of this Agreement, shares of Series C Cumulative Convertible
Redeemable Preferred Shares of the Company (the “Series C Stock”).
 
B.           It is a condition precedent to the purchase of such Series C Stock
that the Company, Michael Ashner and Peter Braverman enter into this Agreement
with the Investors to provide for certain additional agreements and obligations
of the parties.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
intending to be legally bound, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1      Definitions.  The following terms shall have the meanings
ascribed to them below:
 
“Additional Securities” shall have the meaning set forth in Section 3.2(a).


“Affiliate” of a Person shall have the meaning set forth in Rule 12b-2 under the
Exchange Act.  Notwithstanding anything to the contrary set forth in this
Agreement, no limited partner or similar participant of an Investor shall be
deemed an Affiliate of such Investor.
 
“Board” or “Board of Trustees” shall mean the Board of Trustees of the Company.


“Beneficial Holder” shall have the meaning set forth in Section 2.3.


“Certificate of Designations” shall mean the Company’s Certificate of
Designations governing the Series C Stock, as the same may be amended from time
to time.
 
“Co-Investment Right” shall have the meaning set forth in Section 3.3.
 
 
 

--------------------------------------------------------------------------------

 
 
“Co-Investment Percentage” shall mean 27.47% less the percentage of the
investment for which the Co-Investment Right relates that holders of Series B-1
Stock have elected to acquire pursuant to the terms of that certain Amended and
Restated Investor Rights Agreement, dated as of June 20, 2005, by and among the
Company, Michael Ashner, Peter Braverman, and each of the Investors listed on
Schedule I attached thereto.
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Securities Act.
 
“Common Stock” shall mean the common shares of beneficial interest, $1.00 par
value per share, of the Company.
 
“Company” shall have the meaning set forth in the preamble of this Agreement.
 
“Declining Preemptive Purchaser” shall have the meaning set forth in Section
3.2(c).
 
“Derivative Securities” shall mean any subscriptions, options, conversion
rights, warrants or other agreements, securities or commitments of any kind
obligating the Company or any of its Subsidiaries to issue, grant, deliver or
sell, or cause to be issued, granted, delivered or sold (i) any Equity
Securities of the Company, or (ii) any securities convertible into, exercisable
for or exchangeable for any Equity Securities of the Company.


“Disposition” shall have the meaning set forth in Section 2.3.


“Equity Securities” shall mean Common Stock, Series B-1 Stock, Series C Stock
and any other equity securities of the Company.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Excluded Shares” shall mean (i) shares of Common Stock issuable upon conversion
of, or distributions with respect to, any shares of Series C Stock or any share
of Series B-1 Stock; (ii) shares of Common Stock issuable upon the exercise of
stock options or other awards made or denominated in shares of Common Stock
under any of the Company’s stock plans including any stock option, stock
purchase, restricted stock or similar plan hereafter adopted by the Board of
Trustees and, if required by applicable Law or stock exchange requirement,
approved by the stockholders of the Company; (iii) shares of Common Stock issued
pursuant to an acquisition of a direct or indirect interest in real property or
assets related thereto, a business (including, without limitation, by way of an
acquisition of capital stock) or the assets of a business (which assets do not
consist primarily of cash or cash equivalents) approved by the Board of
Trustees; and (iv) Shares of Common Stock issuable upon exercise or conversion
of Derivative Securities issued and outstanding on the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Governmental Body” shall mean any government or governmental or
quasi-governmental authority including, without limitation, any federal, state,
territorial, county, municipal or other governmental or quasi-governmental
agency, board, branch, bureau, commission, court, arbitral body (public or
private), department or other instrumentality or political unit or subdivision,
whether located in the United States or abroad, the National Association of
Securities Dealers, Inc., the New York Stock Exchange, the Nasdaq National
Market, the Nasdaq SmallCap Market or the American Stock Exchange.
 
"Holder" shall mean (i) any Investor holding shares of Series C Stock (or shares
of Common Stock issued on conversion thereof) and (ii) any Person to whom an
Investor has transferred shares of Series C Stock during the term of this
Agreement pursuant to Section 2.3(a), Section 2.3(b)(ii) or Section 2.3(c) who
is holding such Series C Stock or Common Stock issued on conversion thereof.
 
“Institutional Investor” shall mean any of the following Persons: (i) a bank,
trust company, savings and loan or other financial institution, pension plan,
broker-dealer or similar entity, (ii) an insurance company, (iii) a pension
fund, (iv) a hedge fund, (v) a venture capital fund, (vi) a mutual fund, (vii) a
leveraged buyout fund, (viii) an investment bank, (ix) a savings association,
(x) an investment fund whose principal investors are Institutional Investors,
(xi) any Investor, or (xii) any Person that is an Affiliate of any Person named
in clauses (i) through (xi).


“Investors” shall have the meaning set forth in the preamble of this Agreement.
 
“Law” shall mean any treaty, statute, ordinance, code, rule, regulation, Order
or other legal requirement enacted, adopted, promulgated, applied or followed by
any Governmental Body.
 
“NYSE” shall mean the New York Stock Exchange.
 
“Order” shall mean any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award.
 
“Overallotment Right” shall have the meaning set forth in Section 3.3(a).
 
“Other Transferee” shall have the meaning set forth in Section 2.3(b).
 
“Parity Shares” shall have the meaning ascribed thereto in the Certificate of
Designations.
 
“Participation” shall have the meaning set forth in Section 3.3.
 
“Permitted Disposition” shall have the meaning set forth in Section 2.3.
 
“Person” shall mean any natural person, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
 
“Preemptive Acceptance Notice” shall have the meaning set forth in Section
3.2(b).
 
“Principal Holder” shall mean each of Michael Ashner and Peter Braverman.
 
 
3

--------------------------------------------------------------------------------

 
 
“Preemptive Acceptance Period” shall have the meaning set forth in Section
3.2(b).
 
“Preemptive Notice” shall have the meaning set forth in Section 3.2(b).
 
“Preemptive Right” shall have the meaning set forth in Section 3.2(a).
 
“Redemption Date” shall have the meaning set forth in the Certificate of
Designations.
 
“Registration Rights Agreement” shall mean that certain Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and among the
Company and the Investors.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
 
“Series B-1 Stock” shall mean the Company’s Series B-1 Cumulative Convertible
Redeemable Preferred Shares of Beneficial Interest.
 
“Series C Designees” shall mean the Trustees, if any, elected by the Holders
pursuant to the Certificate of Designations.
 
“Series C Stock” shall have the meaning ascribed thereto in the recitals.
 
“Trustee” shall mean a Trustee of the Company.


“Voting Securities” shall mean the shares of Common Stock, preferred shares and
any other securities of the Company entitled to vote generally for the election
of Trustees, and any securities which are convertible into, or exercisable or
exchangeable for, Voting Securities.


SECTION 1.2      General Interpretive Principles.  Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned this Agreement
and the section captions used herein are for convenience of reference only and
shall not be construed to affect the meaning, construction or effect
hereof.  Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer  to this Agreement as a whole (including the exhibits hereto), and
references herein to Sections refer to Sections of this Agreement.
 
ARTICLE II
ADDITIONAL AGREEMENTS
 
SECTION 2.1      [Intentionally omitted.]
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.2      No Shorting.  No Holder, or any of its Affiliates under its
control, will engage in, or will cause any person or entity, directly or
indirectly, to engage in “short sales” of the Company's Common Stock unless: (i)
such Holder has converted all of the Series C Stock held by such Holder into
Common Stock; or (ii) the Company fails to pay a dividend on the Series C Stock
after it first declares and pays a regular dividend on the Common Stock; or
(iii) the fair market value of the Company’s issued and outstanding Common Stock
(determined by multiplying the number of shares of Common Stock issued and
outstanding by the average closing price of the Common Stock on the NYSE over
the five most recent trading days) shall at any time be less than $71,200,000.
 
SECTION 2.3      Dispositions.  During the term of this Agreement, no Investor
shall directly or indirectly (including, without limitation, through the
disposition or transfer of any equity interest in another Person), sell, assign,
transfer, pledge, hypothecate, grant any option with respect to or otherwise
dispose of any interest in (or enter into an agreement or understanding with
respect to the foregoing) any Series C Stock (a “Disposition”), except as set
forth below in this Section 2.3 (each such exception being hereinafter referred
to as a “Permitted Disposition”):
 
(a)           Pro rata Dispositions of Series C Stock may be made to any direct
or indirect partner, investor or participant (a “Beneficial Holder”) of any
Investor pursuant to the terms of the limited partnership agreement, operating
agreement or similar agreement of such Investor, provided, that no such
Disposition shall be made unless the Beneficial Holder agrees in writing to be
bound by the terms of this Agreement.
 
(b)           Dispositions of Series C Stock may be made to any Person pursuant
to (i) a public offering effected in accordance with a registration statement
declared effective by the Securities and Exchange Commission, (ii) in
privately-negotiated transactions to (A) an Institutional Investor or (B) if
such Disposition is approved by the Board (“Other Transferee”) any other Person
or (iii) pursuant to Rule 144 promulgated under the Securities Act; provided,
that no Disposition shall be made pursuant to clause (ii) of this Section 2.3(b)
unless such Institutional Investor or Other Transferee agrees in writing to
become a Holder under the terms of this Agreement.
 
(c)           Dispositions of Series C Stock may be made to any Affiliate of an
Investor, provided that such Affiliate agrees in writing to be bound by the
terms of this Agreement.
 
ARTICLE III
ADDITIONAL COVENANTS
 
SECTION 3.1      Affiliate Transactions.  At such time, if at all, as there is a
Series C Designee, except for (i) transactions between the Company and any
wholly-owned subsidiary and (ii) pursuant to compensatory or contractual
arrangements existing on the date hereof, neither the Company nor any subsidiary
shall enter into any transaction with, any Affiliate without the consent of a
majority of those Trustees who are considered independent under Section 303 of
the NYSE listing standards (including at least one Series C Designee).  So long
as shares of Series C Stock are outstanding, all such transactions shall be on
fair and reasonable terms no less favorable to the Company than would be
obtainable in a comparable arm’s length transaction with a person not an
Affiliate.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.2      Preemptive Rights.
 
(a)           In addition to any rights provided to Holders in the Certificates
of Designation, until the earlier of (i) the termination of this Agreement
pursuant to Article IV hereunder or (ii) January 2, 2010, if the Company
proposes to sell any subordinated debt, Equity Securities or Derivative
Securities (other than Excluded Shares) (all such securities, other than
Excluded Shares, are referred to collectively herein as “Additional
Securities”), the Company shall first give to each Investor (and, only with
respect to preferred shares, to any Holders) holding shares of Series C Stock
the opportunity (such opportunity being herein referred to as the “Preemptive
Right”) to purchase (on the same terms as such Additional Securities are
proposed to be sold) the same percentage of such Additional Securities proposed
to be sold by the Company as equals the percentage equal to the quotient of
(i)  the number of shares of Common Stock into which the shares held by such
Investor of Series C Stock could be converted, divided by (ii) the sum
of  (A)  all the outstanding shares of Common Stock of the Company and (B) the
number of shares of Common Stock into which all the shares of Series C Stock
held by all Investors (and Holders, if applicable) could be converted and (C)
the number of shares of Common Stock into which all the shares of Series B-1
Stock could be converted; provided, however, that no Preemptive Rights shall
apply (i) to any issuance of Additional Securities pursuant to a registration
statement filed under the Securities Act; or (ii) any issuance of rights to all
holders of Common Stock (or of all Voting Securities) of the Company.
 
(b)           At least 20 days prior to the issuance by the Company of any
Additional Securities, the Company shall give written notice thereof (the
“Preemptive Notice”) to each Investor and Holders (if applicable).  The
Preemptive Notice shall specify (i) the name and address of the bona fide
investor (if known) to whom the Company proposes to issue or sell Additional
Securities, (ii) the total amount of capital to be raised by the Company
pursuant to the issuance or sale of Additional Securities, (iii) the number of
such Additional Securities proposed to be issued or sold, (iv) the price and
other terms of the Additional Securities and of their proposed issuance or sale,
(v) the number of such Additional Securities which such Investor is entitled to
purchase (determined as provided in Section 3.2(a)), and (vi) the period during
which such Investor may elect to purchase such Additional Securities, which
period shall extend for at least 20 days following the receipt by such Investor
or Holder, as applicable, of the Preemptive Notice (the “Preemptive Acceptance
Period”).  Each Investor who desires to purchase Additional Securities shall
notify the Company within the Preemptive Acceptance Period of the number of
Additional Securities he wishes to purchase, as well as the number, if any, of
extra Additional Securities (“Extra Additional Securities”) he would be willing
to purchase in the event that all of the Additional Securities subject to the
Preemptive Right are not subscribed for by the other Investors and Holders (the
“Preemptive Acceptance Notice”).
 
(c)           In the event an Investor or Holder, as applicable, declines to
subscribe for all or any part of its pro rata portion of any Additional
Securities which are subject to the Preemptive Right (the “Declining Preemptive
Purchaser”) during the Preemptive Acceptance Period, then the other Investors or
Holders, as applicable, shall have the right to subscribe for all (or any
declined part) of such Declining Preemptive Purchaser’s pro rata portion of such
Additional Securities (to be divided among the other Investors desiring to
exercise such right on a ratable basis) (the “Overallotment Right”).  Each
Investor’s Overallotment Right, if any, shall be deemed to be exercised on the
date the Preemptive Acceptance Notice is given.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           After the conclusion of the Preemptive Acceptance Period,
Additional Securities, less any Additional Securities for which Preemptive
Rights or Overallotment Rights are exercised, may be sold by the Company, within
a period of 4 months after the expiration of the Preemptive Acceptance Period,
to any other Person or Persons at not less than the price and upon other terms
and conditions not less favorable to the Company than those set forth in the
Preemptive Notice.
 
SECTION 3.3      Co-Investment Rights.  If the Company offers to any third party
the right to participate in an investment made by the Company, then the Company
shall offer to the Investors the opportunity (a “Co-Investment Right”), on a pro
rata basis, to contribute to such investment on the same terms offered by
contributing up to the Co-Investment Percentage of the aggregate dollar amount
of such investment (the “Participation”).  The Company shall send written notice
to all Investors as soon as practicable of any Co-Investment Right (which notice
shall describe the terms of the investment and the identity, nature and business
of the investee), and all Investors shall within five business days notify the
Company of any election to exercise their Co-Investment Right.  If any Investor
elects not to exercise its Co-Investment Right with respect to any particular
investment, the amount subject to such holder’s Co-Investment Right shall be
offered to the remaining Investors on a pro rata basis.  Notwithstanding the
foregoing, (i) the Company shall not be obligated to offer Co-Investment Rights
on any investment made by the Company (A) with a third party who initiated the
investment opportunity or brought the investment opportunity to the attention of
the Company or (B) with a third party who was a bidder for the investment
opportunity, (ii) the Company shall not be obligated to offer Co-Investment
Rights in any joint venture, investment vehicle or special purpose entity formed
by the Company provided that Co-Investment Rights are offered with respect to
investments made by such joint venture, investment vehicle or entity, and (iii)
the Company shall offer Co-Investment Rights to the Investors in the event that
the Company makes a tender offer for limited partnership interests of an
unaffiliated entity, provided, however, that any such Co-Investment Right shall
be made on terms which provide for the Company to receive a 20% promotional
interest after Investors who exercise Co-Investment Rights have received their
initial investment plus a 7% per annum return.  If an Investor elects not to
exercise Co-Investment Rights with respect to any investment, and the other
Investors elect not to participate in the investment in which such investor
elects not to participate, the Company may offer the right to participate in
such investment to such parties as the Company shall determine in its sole
discretion.  In the event that an Investor’s Co-Investment Rights terminate as a
result of the disposition of 50% of such Investor’s Series C Stock, the
remaining Investors shall retain in the aggregate the same Co-Investment Rights
that all Investors held on the date hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3.4      Drag-Along Rights.
 
(a)           Scope of Rights.   As long as the Principal Holders and their
Affiliates in the aggregate own at least 10% of the outstanding Common Stock of
the Company, if both Principal Holders propose to make a Disposition of all of
the Voting Securities held by the Principal Holders to an unaffiliated third
party or parties (other than sales of Common Stock on the principal market on
which the Common Stock of the Company is listed or traded or a pledge of Common
Stock in connection with a financing) in a transaction pursuant to which the
third party or parties would obtain all or substantially all of the outstanding
Common Stock, such Principal Holder shall have the right to require each Holder
whose Series C Stock is not redeemed pursuant to Section 5(b) of the Certificate
of Designation to sell all of its Common Stock and to convert its Series C Stock
then held by it and sell the Common Stock issuable on converting to such third
party on the same terms as the Principal Holders (subject to paragraph (b)
below) and each Holder agrees to vote all of the Voting Securities owned by it
in favor of such transaction (a transaction described in this paragraph, a
“Drag-Along Sale,” and rights described in such clauses, the “Drag-Along
Rights”).
 
(b)             Procedures.  In order to exercise a Drag-Along Right, the
Principal Holder shall notify each Holder, no later than thirty (30) days prior
to the closing of such Drag-Along Sale, such notice to set forth the timing,
proposed amount and form of consideration, terms and conditions of such proposed
sale.  Each Holder will take all actions reasonably requested by the Principal
Holder or the Company as are required to be taken by the holders of all
outstanding shares, in connection with the consummation of such sale, and shall
cause all of its Common Stock to be sold to the designated purchaser at the same
time on the same terms and conditions and for the same type and amount of
consideration as the Common Stock being sold by the Principal Holders in such
proposed sale (subject to the provisions of this paragraph).  In furtherance of
the foregoing, in connection with a Drag-Along Sale each Investor will (i) waive
any appraisal or dissenters rights or similar rights under the law of Ohio, and
(ii) execute all documents containing such terms and conditions as those
executed by all other stockholders as reasonably directed by the Principal
Holder (subject to the provisions of this Section 3.4(b)).  Notwithstanding any
other provisions hereof, with respect to the terms and conditions of any
Drag-Along Sale, such terms and conditions will provide that the maximum
liability for any Holder in respect of all representations, warranties and
indemnities given to the purchaser in any Drag-Along Sale shall not exceed the
value of the net proceeds received by such Holder with respect to the Drag-Along
Shares in such Drag-Along Sale.
 
(c)           Closing.  The closing of the Drag-Along Sale shall be held at such
time and place as the Principal Holder exercising such rights shall specify and
at least five (5) days notice of the time and place of the Closing shall be
given to each Holder.  At such closing, each Investor shall deliver certificates
representing the Common Stock to be transferred, duly endorsed for transfer and
accompanied by all requisite stock transfer taxes, if any, and the Common Stock
to be transferred shall be free and clear of any liens, claims or encumbrances
(other than restrictions imposed pursuant to applicable federal and state
securities laws or by the Principal Holder thereof) and each Investor shall so
represent and warrant.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.5      Tag-Along Rights.
 
(a)           Applicable Dispositions; Tag-Along Rights.  The term “Co-Sale
Transaction” means a Disposition by either Principal Holder of the Common Stock
beneficially owned under Rule 13d-3 under the Exchange Act by such Principal
Holder; provided that the following transactions shall not constitute a Co-Sale
Transaction: (i) a Disposition in connection with a Drag-Along Sale in which
Drag-Along Rights are exercised; (ii) a pledge of Common Stock to a financial
institution or other lender in connection with a financing; (iii) a sale of
Common Stock on the principal market on which Common Stock is listed or traded,
and (iv) a Disposition to an Affiliate of the Principal Holder or to its members
so long as such Affiliate (or members) becomes a party to this Agreement and
agrees to be bound by the terms and conditions hereof to the same extent and in
the same manner as the Principal Holder.  In the event the Principal Holder
proposes to make a Disposition of Common Stock in a Co-Sale Transaction it shall
provide notice thereof to each Holder at least thirty (30) days prior to the
date of such Disposition (the “Tag-Along Notice”).
 
(b)           Election to Participate.  The Tag-Along Notice shall describe the
terms and conditions of such Disposition, including without limitation the form
and amount of all consideration payable to the Principal Holder and any other
party in connection therewith, the proposed closing date, any conditions to
closing and all other material terms and conditions.  Upon receipt of the
Tag-Along Notice, each Holder may elect to participate by converting Series C
Stock and  transferring the Common Stock issued upon such conversion, on a pro
rata (based upon its percentage ownership of Common Stock, on an as-converted
basis, relative to the combined ownership of the Principal Holder and all
Holders with rights under this Section 3.5) basis in such Disposition by giving
written notice of its election to participate to the Principal Holder not later
than twenty (20) days following such receipt.  Such transfer shall be made on
the same terms and conditions of the Disposition described in the Tag-Along
Notice.  The number of shares of Common Stock to be transferred by the Principal
Holder in connection with such transfer shall be reduced by the number of shares
of Common Stock transferred by each Holder pursuant to this Section 3.5, unless
the proposed Transferee is willing to purchase all of the Common Stock owned by
each Holder, and the Tag-Along Notice so indicates.
 
(c)           Closings.  The closing of the Co-Sale Transaction shall be held at
such time and place as the Principal Holder shall specify in the Tag-Along
Notice.  At such closing, each Holder shall deliver certificates representing
the Common Stock to be transferred by each Holder in the Co-Sale Transaction,
duly endorsed for transfer and accompanied by all requisite stock transfer
taxes, if any, and  the Common Stock to be transferred shall be free and clear
of any liens, claims or encumbrances (other than restrictions imposed pursuant
to applicable federal and state securities), and each Holder shall so represent
and warrant.  Each Holder will bear its pro rata share of the costs and expenses
incurred in connection with the Co-Sale Transaction in which its participates to
the extent such costs are incurred for the benefit of all stockholders
Transferring securities in such transaction.  Costs incurred by each Holder on
its own behalf will not be reimbursed.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE IV
TERMINATION
 
SECTION 4.1      Termination.  Without limiting any liability of the Company or
the Holders for any breach of its obligations hereunder, this Agreement will be
terminated: (i) if the Company, the Investors and the Holders holding a majority
of the Series C Stock or the Common Stock issued upon conversion thereof
mutually agree in writing; (ii) on any Redemption Date under Section 5(a) of the
Certificate of Designations if no Series C Stock remains outstanding; and (iii)
with respect to any Investor or Holder when such Investor makes a Disposition of
all of the Series C Stock and all of the Common Stock issued on conversion
thereof held by such Investor.  Notwithstanding the foregoing, the following
rights and obligations will terminate prior to termination of the Agreement as
follows, if (i) the rights and obligations provided in Section 3.2 and 3.3 shall
terminate (x) for all Holders upon the redemption of all Series C Stock pursuant
to Section 5(a) of the Certificate of Designations, (y) in the case of any
specific Investor shall terminate with respect to such Investor (but not
remaining Investors) upon the Disposition by such Investor of 50% or more of the
Common Stock issuable upon conversion of the Series C Stock purchased by such
Investor, (ii) the provisions of Section 3.4 and 3.5 shall terminate upon the
earlier of (x) effectiveness of a registration statement with respect to the
resale of the Common Stock issuable upon the conversion the Series C Stock or
(y) six months after the date hereof, and (iii) no person who acquires Series C
Stock in connection with a Permitted Disposition under Section 2.3(b)(i) or
2.3(b)(iii) or Common Stock issued upon conversion thereof shall succeed to any
rights or obligations under Article III.
 
ARTICLE V
MISCELLANEOUS
 
SECTION 5.1      Amendment and Modification.  This Agreement may be amended,
modified and supplemented, and any of the provisions contained herein may be
waived, only by a written instrument signed by the Company and by the Investors
and the Holders owning at least a majority of the outstanding Series C Stock and
Common Stock issued upon conversion thereof owned by all Holders or Investors as
the case may be.  No course of dealing between or among any Persons having any
interest in this Agreement will be deemed effective to modify, amend or
discharge any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.
 
SECTION 5.2      Assignment; No Third Party Beneficiaries. Neither this
Agreement, nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto (whether by operation of Law or otherwise)
without the prior written consent of the other parties, provided, however, that
(i) the obligations contained in Sections 2.2 and 2.3 shall be binding upon
Beneficial Holders, Institutional Investors, Other Transferees and Affiliates of
Investors to whom a Permitted Disposition is made and the rights provided in
Section 3.5 shall be assignable in the event of such a Permitted Disposition,
and (ii) any Affiliate of an Investor may share in the Co-Investment Rights held
by such Investor under Section 3.3.  Notwithstanding anything to the contrary in
this Agreement and except as provided in clause (ii) of the preceding sentence,
the rights and obligations provided in Sections 3.2 and 3.3 are personal to each
Investor and shall inure solely to the benefit of, and be binding upon, the
Investors and may not be assigned except to another Investor and except that the
rights provided in Section 3.2 with respect to offerings of preferred shares
shall inure to the benefit of any Beneficial Holder, Institutional Investor,
Other Transferee or Affiliate of an Investor, in any Permitted Disposition to
such party.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 5.3      Binding Effect; Entire Agreement.  Except as otherwise provided
herein, this Agreement and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and executors, administrators and heirs.  This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.
 
SECTION 5.4      Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable Law, such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms so long as the economic or legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to any party.
 
SECTION 5.5      Notices and Addresses.  Any notice, demand, request, waiver, or
other communication under this Agreement shall be in writing and shall be deemed
to have been duly given on the date of service, if personally served or sent by
facsimile or electronic mail; on and upon receipt, if delivered to a courier or
mailed by express mail, if sent by courier delivery service or express mail for
next day delivery, or if mailed to the party to whom notice is to be given, by
first class mail, registered, return receipt requested, postage prepaid and
addressed as follows:
 
If to the Company:
 
Winthrop Realty Trust
7 Bulfinch Place, Suite 500,
P.O. Box 9507,
Boston, Massachusetts  02114
Facsimile:   (617) 570-4746
Telephone:  (617) 570-4600
E-mail:  ctiffany@firstwinthrop.com


If to Michael Ashner or Peter Braverman:


Two Jericho Plaza
Wing A
Jericho, New York  11753
Facsimile:  (516) 433-2777
Telephone:  (516) 822-0022
E-mail:  asst@wfajericho.com
 
 
11

--------------------------------------------------------------------------------

 
 
with a copy to:


Post Heymann & Koffler LLP
Two Jericho Plaza
Wing A, Suite 111
Jericho, New York  11753
Facsimile:  (516) 495-7654
Telephone:  (516) 681-3636
E-mail:  djh@phklaw.com


If to any Holder, to the address set forth on such Holder’s signature page
attached hereto.
 
SECTION 5.6      Governing Law.  This Agreement and (unless otherwise provided)
all amendments hereof and waivers and consents hereunder shall be governed by
the internal Laws of the State of New York, without regard to the conflicts of
Law principles thereof which would specify the application of the Law of another
jurisdiction.
 
SECTION 5.7      Headings.  The headings in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement, nor shall
they affect their meaning, construction or effect.
 
SECTION 5.8      Counterparts.  This Agreement may be executed via facsimile and
in any number of counterparts, each of which shall be deemed to be an original
instrument and all of which together shall constitute one and the same
instrument.
 
SECTION 5.9      Further Assurances.  Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.
 
SECTION 5.10      Remedies.  In the event of a breach or a threatened breach by
any party to this Agreement of its obligations under this Agreement, any party
injured or to be injured by such breach will be entitled to specific performance
of its rights under this Agreement or to injunctive relief, in addition to being
entitled to exercise all rights provided in this Agreement and granted by Law,
it being agreed by the parties that the remedy at Law, inducing monetary
damages, for breach of any such provision will be inadequate compensation for
any loss and that any defense or objection in any action for specific
performance or injunctive relief that a remedy at Law would be adequate is
waived.
 
SECTION 5.11      Jurisdiction.  Each of the Investors and the Company (a)
hereby irrevocably and unconditionally submits to the exclusive jurisdiction of
any state or federal court sitting in New York County, New York for the purposes
of any suit, action or other proceeding arising out of this Agreement or the
subject matter hereof brought by the Company, or any Investor and (b) hereby
waives and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.  If a judgment is obtained, this
Section shall not preclude enforcement thereof in any forum.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 5.12      Waiver of Jury Trial.  Each of the parties hereto hereby
waives all right to trial by jury in any action or proceeding under, arising out
of or related to this forbearance agreement.
 
[Signature Page Follows.]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




WINTHROP REALTY TRUST




By:_________________________
Carolyn Tiffany
President




_________________________________
Peter Braverman






__________________________________
Michael Ashner
 
 
14

--------------------------------------------------------------------------------

 
 
Schedule I


Fairholme Ventures II LLC
Kimco Realty Corporation
Voshel Investments, LLC
 
 
15

--------------------------------------------------------------------------------

 
 
 